     Case 2:19-cv-00565-MCE-KJN Document 14 Filed 05/05/20 Page 1 of 4

1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    NEASHAM & KRAMER LLP, a                             No. 2:19-cv-00565-MCE-KJN
      California Limited Liability Partnership,
12
                          Plaintiff,
13                                                        ORDER
                 v.
14
      STEPHEN NEFF, an individual; and
15    NORTHERN NEVADA CARE, INC., a
      Corporation,
16
                          Defendants.
17

18           Through this action, Plaintiff Neasham & Kramer LLP (“Plaintiff”) seeks damages

19   arising from Defendant Stephen Neff’s (“Defendant”) failure to pay for legal services

20   rendered in a state court action.1 On May 31, 2019, Defendant filed a Notice of

21   Imposition of Stay pursuant to California Business and Professions Code §§ 6200–6206,

22   notifying the Court of his decision to request arbitration of a fee dispute, and this action

23   was automatically stayed. ECF No. 5. Presently before the Court is Plaintiff’s Motion to

24   Lift Stay. ECF No. 10. For the reasons set forth below, Plaintiff’s Motion is GRANTED.2

25   ///

26           1Defendant Northern Nevada Care, Inc. (“NNCI”) is a company of which Defendant is the owner,
     president, and CEO. Compl., ECF No. 1, ¶¶ 3–4.
27
             2 Because oral argument would not be of material assistance, the Court ordered this matter
28   submitted on the briefs. E.D. Local Rule 230(g).
                                                          1
     Case 2:19-cv-00565-MCE-KJN Document 14 Filed 05/05/20 Page 2 of 4

1                                                   ANALYSIS

2

3            From 2015 to 2017, Plaintiff represented Defendant in an employment litigation

4    action in state court. See generally Compl., ECF No. 1. Due to concerns of rising

5    litigation costs, Plaintiff’s limited resources, and Defendant’s intent to proceed to trial, the

6    parties modified their legal services agreement: Plaintiff would continue to represent

7    Defendant in exchange for Defendant paying the hourly fees incurred or 40% of the net

8    proceeds of any settlement or award, whichever was higher. Id. ¶¶ 20–22. Defendant

9    repeatedly promised Plaintiff that he would pay all his legal fees and costs and

10   frequently expressed appreciation for Plaintiff’s work. Id. ¶ 29. After a 16-day jury trial in

11   November 2017, the jury found in favor of Defendant and awarded him an amount

12   exceeding his legal fees. Id. ¶¶ 30, 33–34. The following month, Defendant asked

13   Plaintiff to accept a partial payment of his fees, with the remaining balance to be paid off

14   in 2018 after Defendant received his tax refund. Id. ¶ 35. However, Defendant’s only

15   two payments were much lower than promised and Defendant has not made any more

16   payments.3 Id. ¶¶ 35, 38, 40, 44. To date, Defendant owes a remaining balance of

17   $334,707.13. Id. ¶ 48.

18           Plaintiff initiated this action on March 31, 2019, alleging causes of action for

19   breach of contract, conversion, and fraud arising from Defendant’s failure to pay the

20   remaining balance. Id. at 10–15. On May 28, 2019, Defendant filed his Request for

21   Arbitration of a Fee Dispute with the State Bar of California (“State Bar”). ECF No. 5-1.

22   On August 19, 2019, the State Bar rejected Defendant’s Request because the

23   Sacramento County Bar Association (“County Bar”), rather than the State Bar, has

24   jurisdiction over the matter. ECF No. 12-2. Defendant subsequently filed a Client’s

25   ///

26
27            3 Plaintiff further alleges that Defendant admitted to transferring some of the funds recovered from

     the jury award to NNCI. Id. ¶ 38.
28
                                                            2
     Case 2:19-cv-00565-MCE-KJN Document 14 Filed 05/05/20 Page 3 of 4

1    Request to Arbitrate with the County Bar in October 2019,4 but he was unable to pay the

2    filing fee at that time.5 ECF No. 12-3; Neff Decl., ECF No. 12-1, ¶ 10. Conversely,

3    Plaintiff states it repeatedly contacted both the State Bar and the County Bar and was

4    told that no application for arbitration was filed by Defendant. Mot. Lift Stay, ECF No. 10,

5    at 6.

6            On March 4, 2020, this Court ordered the parties to file a Joint Status Report

7    (“JSR”). ECF No. 8. Defendant then paid the filing fee with the County Bar on

8    March 11, 2020. Id. The following day, the County Bar notified Defendant that a letter

9    had been sent to Plaintiff informing it of the fee dispute and that its reply is due by

10   April 24, 2020. ECF No. 12-5. Both the JSR and Plaintiff’s present Motion were filed on

11   March 13, 2020, with Plaintiff indicating it still had no notice of any fee arbitration. ECF

12   Nos. 9, 10. On March 16, 2020, Plaintiff received the letter from the County Bar. Pl.’s

13   Reply, ECF No. 13, at 3 n.1.

14           A federal court sitting in diversity over state law claims, as here, shall apply the

15   law of the state where it is located. U.S. Fidelity and Guar. Co. v. Lee Investments LLC,

16   641 F.3d 1126, 1133–34 (9th Cir. 2011). Thus, the Court must apply California law to

17   determine whether lifting the stay is appropriate.

18           The California Mandatory Fee Arbitration Act (“MFAA”) governs the resolution of

19   fee disputes between attorneys and clients and allows a client “to elect mandatory

20   arbitration to resolve a fee dispute.” Meis and Waite v. Parr, 654 F. Supp. 867, 868
21   (N.D. Cal. Jan. 16, 1987) (citing Cal. Bus. & Prof. Code §§ 6200(c), 6201). “[I]f the client

22   elects arbitration, the [MFAA] automatically stay[s] any existing civil action by the

23   attorney to collect fees until the arbitration’s conclusion.” Id. at 869 (citing Cal. Bus. &

24   Prof. Code § 6201(c)). “That stay can be lifted only if the attorney shows that the issues

25   are not appropriate for arbitration.” Id.

26           4 Defendant’s fee dispute arises from claims that Plaintiff misrepresented what he would recover in
     the state court action and that Plaintiff was only entitled to 40% of the recovery. Attachment I, ECF
27   No. 12-3.

28           5   Defendant states the filing fee was $7,252.63. Neff Decl., ECF No. 12-1, ¶ 10.
                                                            3
     Case 2:19-cv-00565-MCE-KJN Document 14 Filed 05/05/20 Page 4 of 4

1             First, the Court finds that Defendant did not act in a timely manner to make a

2    request for arbitration. Two months lapsed between the time Defendant learned that the

3    County Bar was the appropriate forum and when he filed his Request to Arbitrate.

4    Defendant then delayed in paying the filing fee for almost five months and this Court can

5    only surmise that he paid the fee in response to this Court’s March 4 order. Defendant’s

6    actions have already resulted in the delay of this case’s resolution for months and

7    arbitration has still not taken place. This court can only surmise that delays for failing to

8    pay fees for the arbitration after numerous promises to pay the attorney fees was done

9    for the sole purpose of delay.

10            Furthermore, Defendant repeatedly promised to pay his legal fees and never

11   disputed any of them until the present action was filed. Because no fee dispute existed,

12   the issues before the Court are not appropriate for arbitration. See Huang v. Cheng, 66

13   Cal. App. 4th 1230, 1234 (1998) (stating the California Legislature sought to “ensure the

14   fair resolution of attorney fee disputes” through arbitration) (emphasis added).

15   Therefore, the Court finds a stay is no longer necessary and thus Plaintiff’s Motion to Lift

16   Stay, ECF No. 10, is GRANTED.

17

18                                           CONCLUSION
19

20            For the foregoing reasons, Plaintiff’s Motion to Lift Stay, ECF No. 10, is
21   GRANTED. The automatic stay entered on May 31, 2019, is LIFTED, and Defendant is

22   directed to file his Answer not later than ten (10) days following the date this Order is

23   electronically filed. This Court will subsequently issue an Amended Pretrial Scheduling

24   Order.

25            IT IS SO ORDERED.

26   Dated: May 4, 2020
27

28
                                                     4
